Sinkler, J.,
The auditing judge has correctly construed the concluding paragraph of the will. The phraseology does not effect a conversion, nor does it impose a duty to sell upon the executor and trustee. A power of sale for the specified purposes is conferred upon him.
Refusal to surcharge the accountant for failure to sell certain real estate is the result of the conclusion reached by the auditing judge upon a mixed question of law and fact. The finding in such a case will not be set aside save in case of manifest error: Nola’s Estate, 31 D. & C. 112. The record in the present case does not disclose manifest error.
The auditing judge has found as a fact that the real estate was not salable during the period of time the trustee had title to it. This finding is well supported by the evidence.
Mr. Massey, called by the accountant, has been engaged in the real estate business for 50 years. His office is three blocks distant from the property under consideration. He has appeared frequently as an expert witness in this court and other courts of this county; indeed, probably more frequently than any other living individual. His testimony is clear and unequivocal: “I don’t think this property has been salable in the last 30 years.” The only possible purchaser, he continues, is the tenant. According to the testimony of the trustee’s agent, the tenants from time to time were either unwilling or unable to purchase the premises.
The witness Keck has been in the real estate business for 22 years. When asked whether he thought the property in question has been salable since 1918, he replied: “Really I do not.” The reason for the economic obsolescence (as he describes it) in the locality where the property in question is situate “is the fact that the housing committee from your Philadelphia Housing Association and the present municipal authorities have definitely pointed to this area as a slum area”.
*680Both these witnesses were examined at considerable length and cross-examined. While their evidence is largely as to matters of opinion, careful reading of the notes of testimony convinces us that their opinions are well-founded. Had the auditing judge found that the failure of the trustee to sell the property was due to his want of care, he would have disregarded the opinion of the witnesses in question to the effect that the property was unsalable and that the trustee’s agent had done everything that could be done to effect a sale.
Were the {tower of sale construed as a- conversion, nevertheless the auditing judge is correct in his refusal to surcharge the trustee for failure to convert. A trustee should not be surcharged because he has failed to' accomplish the impossible, even though directed to do so by his testator-
The exceptions are dismissed and the adjudication is cóhfirmed absolutely.